Corsi v Alessi (2019 NY Slip Op 04839)





Corsi v Alessi


2019 NY Slip Op 04839


Decided on June 14, 2019


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on June 14, 2019
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: WHALEN, P.J., SMITH, CARNI, NEMOYER, AND CURRAN, JJ.


595 CA 18-02013

[*1]SAMANTHA M. CORSI, PLAINTIFF-APPELLANT,
vDONALD A. ALESSI, JR., AND ALESSI FITNESS, INC., DEFENDANTS-RESPONDENTS. 


ROSENTHAL, KOOSHOIAN & LENNON, LLP, BUFFALO (J. PATRICK LENNON OF COUNSEL), FOR PLAINTIFF-APPELLANT.
GOLDBERG SEGALLA LLP, BUFFALO (MICHAEL E. APPELBAUM OF COUNSEL), FOR DEFENDANT-RESPONDENT ALESSI FITNESS, INC. 
SARGENT & COLLINS, LLP, WILLIAMSVILLE (RICHARD G. COLLINS OF COUNSEL), FOR DEFENDANT-RESPONDENT DONALD A. ALESSI, JR. 

	Appeal from an order of the Supreme Court, Erie County (Timothy J. Walker, A.J.), entered April 18, 2018. The order, among other things, granted the motion of defendant Alessi Fitness, Inc., for summary judgment dismissing the complaint against it. 
It is hereby ORDERED that the order so appealed from is unanimously affirmed without costs.
Entered: June 14, 2019
Mark W. Bennett
Clerk of the Court